Citation Nr: 1317287	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service in the Marine Corps from June 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for right shoulder degenerative joint disease and assigned an initial rating of 10 percent effective January 21, 2009.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Since the grant of service connection, right shoulder degenerative joint disease has manifested by forward flexion to no less than 100 degrees, abduction to no less than 70 degrees, and internal and external rotation to no less than 70 degrees, when taking into account functional limitation due to factors such as pain, weakness, fatigability, and incoordination.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for right shoulder degenerative joint disease have not been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200-5203 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for right shoulder degenerative joint disease arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's statements, his service treatment records, and post-service VA and private treatment records have been associated with the claims folder.  The Veteran was provided with VA examinations in October 2009, March 2011, May 2012, and July 2012.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the right shoulder disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 
Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Once a lay statement is found competent, the Board must also determine if the statement is credible.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

The Veteran is currently in receipt of a 10 percent disability evaluation for right shoulder degenerative joint disease under 38 C.F.R. 4.71a, DC 5201.  He contends that he is entitled to a higher initial rating.

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include the following: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula). 

Specifically under DC 5201, a 20 percent evaluation is assigned for limitation of major arm motion at shoulder level.  When there is limitation of motion midway between the side and shoulder level (between 45 and 90 degrees) a 30 percent rating is warranted for major arm limitation of motion.  The maximum evaluation for major arm limitation of motion is 40 percent and is assigned for arm motion limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell case explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Background

The Veteran has stated that he has weakness that affects his carrying and lifting abilities.  He stated that he is unable to do his job as a maintenance instructor because he has to lift tools.  Additionally, the Veteran has stated that his pain is so severe when carrying weight that he cannot lift anything past shoulder level.

Service treatment records show that the Veteran injured his right shoulder in two separate incidents.  After both, the Veteran had complaints of residual numbness and pain.  

Post service private medical records show that the Veteran was treated for right shoulder pain and complained of difficulty with overhead motions and lifting heavy objects.  The Veteran underwent arthroscopic surgery to repair a labral tear in his right shoulder.  A computed radiography (CR) scan showed degenerative changes of the acromioclavicular (AC) joint and no evidence of an acute fracture or dislocation.  

The Veteran underwent a VA examination in October 2009.  The examiner noted that the Veteran is right-hand dominant.  Historically, the examiner noted a diagnosis of AC joint strain of the right shoulder in 1984 and another right shoulder injury in 1997.  Post-service the Veteran underwent arthroscopic surgery to repair a SLAP lesion in the right shoulder.  On current examination, the Veteran reported that he improved after surgery but still had pain with overhead lifting.  He also reported that he had pain when he lowered the arm from the fully elevated position.  The Veteran stated that he did not have pain when he raised his arm overhead without weight.  The Veteran reported that he was employed as an instructional developer and that he did not have any trouble with his shoulder at work.  He also reported that he is independent in activities of daily living and is able to walk, jog, do yard work, and play with his children without problems.  The Veteran stated that he does not have flare-ups of shoulder pain.  He also stated that he only has increased limitation with repetitive use when lifting over head.

On physical examination, there were some well healed, nontender arthroscopy scars and the shoulder was nontender to palpation.  The cross-arm test was slightly positive and the impingement test was negative.  Range of motion included forward flexion to 180 degrees.  Shoulder abduction to 170 degrees.  Shoulder external rotation to 70 degrees.  All of these maneuvers were completely nontender.  Shoulder adduction to 20 degrees with slight pain in the AC joint.  Shoulder extension to 60 degrees non tender and internal rotation to L3 with some pain in the shoulder.  After repetitive use there was no pain, loss of motion, weakness, fatigability, or incoordination.  X-rays showed moderate degenerative change of the acromioclavicular joint and minimal irregularity of the greater tubercle of the humeral head, compatible with tendinitis.  The diagnosis was chronic right shoulder pain with degenerative joint disease of the AC joint.  

During a VA examination in March 2011, the Veteran reported that due to his pain he had to stop being a helicopter mechanic and become an instructor and write manuals for his job.  The Veteran also reported that he did not have flare-ups or incoordination but did have fatigue and weakness for overhead work.  On physical examination, there was no tenderness on palpation of the AC joint.  Range of motion included forward flexion to 120 degrees with pain.  Shoulder abduction to 120 degrees with pain.  Shoulder external rotation to 45 degrees with pain.  Shoulder internal rotation to 90 degrees without pain.  The Veteran also had a weaker grip and resistive strength.  On repetitive motion there was no change of range of motion, coordination, fatigue, or endurance of pain level.  The diagnosis was right shoulder AC joint degenerative arthritis and decreased range of motion secondary to surgery and pain, chronic pain secondary to surgery.  

During a VA examination in May 2012, the Veteran reported that he had pain in his right shoulder with overhead motion.  He denied clicking and popping.  He also denied locking and giving way of the shoulder.  The Veteran's activities of daily living were not limited and walking and standing were not issues.  The Veteran reported that he had flare-ups that cause him to stop his activity and rest the shoulder.  The Veteran denied seeking medical care, bed rest, or becoming incapacitated due to the flare-ups.  On physical examination, there was no swelling, heat, or redness.  Range of motion included forward flexion to 180 degrees with pain at 100 degrees.  Shoulder abduction to 170 degrees with pain at 90 degrees.  Shoulder external rotation and internal rotation 0-90 degrees with pain at 70 degrees.  On repetitive motion the Veteran did not have additional limitation in range of motion of the shoulder and arm.  The Veteran did have functional impairment due to less movement than normal and pain on movement.  
The examiner noted pain on palpation of the joints/soft tissue/bicep tendon of the right shoulder.  The Veteran did not have guarding of the shoulder.  The Veteran did not have ankylosis of the shoulder joint.  The Veteran tested positive on the Hawkins Impingement Test, the Empty-can Test, External Rotation/Infraspinatus Strength Test, and the Lift-off Subscapularis Test.  There was no history of recurrent dislocation of the glenohumeral joint.  The Veteran tested negative on the Crank Apprehension and relocation test.  The Veteran was found to have AC joint degeneration.  There was no tenderness on palpation of the AC joint.  The Veteran tested positive for the Cross-body adduction test.  The examiner noted the Veteran's arthroscopic scar was not painful, unstable, or greater than six square inches.  The examiner also noted that the Veteran's pain impacted the Veteran's ability to work because he cannot lift heavy objects and has limited overhead use of the right arm.  

The Veteran underwent another VA examination in July 2012.  The Veteran denied any changes since his last examination.  The Veteran denied flare-ups.  On examination, range of motion included forward flexion to 180 degrees with pain at 100 degrees.  Shoulder abduction to 170 degrees, with pain at 90 degrees.  On repetitive motion the Veteran did not have additional limitation in range of motion of the shoulder and arm.  The Veteran did have functional impairment due to less movement than normal and pain on movement.  The examiner noted pain on palpation of the joints/soft tissue/bicep tendon of the right shoulder.  The Veteran did not have guarding of the shoulder.  The Veteran did not have ankylosis of the shoulder joint.  The Veteran tested positive on the Hawkins Impingement Test, the Empty-can Test, External Rotation/Infraspinatus Strength Test, and the Lift-off Subscapularis Test.  There was no history of recurrent dislocation of the glenohumeral joint.  The Veteran tested negative on the Crank Apprehension and relocation test.  The Veteran was found to have AC joint degeneration.  There was no tenderness on palpation of the AC joint.  The Veteran tested positive for the Cross-body adduction test.  The examiner noted the Veteran's arthroscopic scar was not painful, unstable, or greater than six square inches.  The examiner also noted that his pain impacted the Veteran's ability to work because he cannot lift heavy objects and has limited overhead use of the right arm.  

Analysis

The Board notes that the Veteran is competent to report pain and limitations due to his right shoulder disability.  However, after reviewing the evidence, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  The current 10 percent rating was assigned under 38 C.F.R. 4.59 in recognition of the Veteran's right shoulder painful motion, tenderness, and mildly limited motion.  Per 38 C.F.R. 4.59, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  A 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints. 

A higher evaluation based on limitation of motion is not warranted in this case.  As indicated above, normal shoulder motion for VA purposes is demonstrated with flexion from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  Here, at the October 2009 VA examination the Veteran's right shoulder forward flexion was 180 degrees; abduction was 170 degrees; external rotation was possible to 70 degrees; and internal rotation was to L3 with some pain in the shoulder.  At the VA examination in March 2011, forward flexion was possible to 120 degrees (when considering the point at which pain began); abduction was possible to 120 degrees (when considering the point at which pain began); external rotation was possible to 45 degrees (when considering the point at which pain began);and internal rotation was possible to 90 degree.  At the VA examination in May 2012, forward flexion was possible to 100 degrees (when considering the point at which pain began); abduction was possible to 90 degrees (when considering the point at which pain began); and external and internal rotation were possible to 70 degrees (when considering the point at which pain began).  At the July 2012 VA examination, forward flexion was possible to 100 degrees (when considering the point at which pain began); and abduction was possible to 90 degrees (when considering the point at which pain began).  Even with consideration of functional impairment, these findings do not reflect limited shoulder motion that is sufficient for even a minimal compensable rating of 20 percent under DC 5201.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40 ; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform physical tasks and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent based on limitation of motion.

The Board has considered whether any other diagnostic codes could alternately provide even higher ratings.  However, as there is no evidence of ankylosis of the scapulohumeral articulation; or other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head; or impairment of the clavicle or scapula- those Codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Finally, the Board has also considered the scar in the evaluation of the service-connected right shoulder disability.  However, there is no evidence that the shoulder scar is painful, unstable, deep and nonlinear, covers an area of 144 square inches or more, or limits function of the shoulder in any way.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2012).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's shoulder disability for the entire duration of this appeal.  The Veteran's right shoulder disability is productive of pain, weakness and limited motion and these manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, it is noted that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not reported that he is unemployed due to his right shoulder disability, nor does the evidence of record suggest the same.  Inasmuch as there is no evidence of unemployability due to the disability at issue here, TDIU is not raised by the record. 




ORDER

An initial rating in excess of 10 percent for right shoulder degenerative joint disease is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


